DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

  BRE/BATON OPERATING LESSEE, LLC, a Foreign Limited Liability
                       Company,
                       Appellant,

                                     v.

                           ANITA SUCHOFF,
                               Appellee.

                    Nos. 4D19-2249 and 4D19-2647

                                [May 7, 2020]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Jeffrey D. Gillen and Glenn D. Kelley, Judges;
L.T. Case No. 50-2018-CA-007277-XXXX-MB.

   Hinda Klein of Conroy Simberg, Hollywood, for appellant.

   Philip M. Burlington and Nichole J. Segal of Burlington & Rockenbach,
P.A., West Palm Beach; and Todd Cash Alofs of the Law Offices of Todd
Cash Alofs, P.A., Palm Beach Gardens, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, KLINGENSMITH, JJ., and LEVENSON JEFFREY R., Associate Judge,
concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.